Citation Nr: 1130956	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-32 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for brain tumor (diagnosed as osteochondroma), to include as due to herbicide (Agent Orange) exposure in service.

3.  Entitlement to service connection for right eye disorder (claimed as due to brain tumor).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1964 to September 1967, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a 
February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a brain tumor and service connection for right eye disorder, as secondary to a brain tumor, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran contracted malaria in service.

2.  Malaria symptoms were not chronic in service.

3.  Malaria symptoms have not been continuous since service separation.

4.  The Veteran does not have a current disability of malaria.

CONCLUSION OF LAW

The criteria for service connection for malaria have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In a letter dated in July 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his underlying claims for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  Relevant in-service and post-service treatment reports are of record and the Veteran was afforded a VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as the diagnoses provided are predicated on a full reading of the VA medical records in the Veteran's claims file, history given by the Veteran, and thorough examination of the Veteran.  A medical nexus opinion was not required in this case because the VA examination concluded there was no current disability of malaria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to malaria has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA and private treatment records, VA examinations, and the Veteran's statements.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for Malaria

The Veteran contends that he suffers from malaria due to service in Vietnam.  He further contends that he has suffered from continuous malaria symptoms since service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran contracted malaria in service, but it was cured and malaria symptoms were not chronic in service.  In a January 1966 service treatment record, the Veteran reported chills and fever.  The service examiner diagnosed malaria.  However, the Veteran's service treatment records indicate that his malaria resolved with treatment.  The Veteran was not placed on permanent profile or restriction in service because of malaria.  A 
January 1966 service treatment record reported that the Veteran's malaria was treated and cured.  A July 1967 service treatment record reported a negative malaria smear.  The August 1967 service separation clinical evaluation does not note any findings of malaria.  Also, in the August 1967 separation examination "Report of Medical History," the Veteran stated that he was diagnosed with malaria in Vietnam and that it had been treated and cured.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of malaria have not been continuous since service separation in September 1967, and that the Veteran's assertions of continuous post-service symptoms not to be credible.  As indicated, the August 1967 service separation clinical examination did not reflect a diagnosis of malaria.  Following service separation in September 1967, the evidence of record shows no complaints, diagnosis, or treatment for malaria.  In the November 2008 VA malaria examination, the service examiner reported a negative malaria smear.  The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of continuous malaria symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

With regard to the Veteran's assertions, including the November 2008 VA malaria examination report history, that malaria began in service and that malaria symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his malaria symptoms, his recent report of continuous malaria symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous malaria symptoms after service are not credible because they are outweighed by other evidence of record that includes the clinical evaluation at the August 1967 discharge examination that reported malaria had been treated and cured, and the November 2008 VA malaria examination that reported a negative malaria smear.  

Finally, the Board notes that the post-discharge evidence of record does not contain any notation indicating a diagnosis of malaria.  In the November 2008 VA malaria examination, the VA examiner reported a negative malaria smear.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the record of evidence indicates that the Veteran contracted malaria in service, but has not experienced chronic symptoms of malaria in service or continuous malaria symptomatology since service, and does not currently have malaria.  For these reasons, service connection for malaria must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for malaria, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for malaria is denied.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

With respect to a current disability, it is uncontroverted that the Veteran has been diagnosed with a brain tumor.  Concerning the question of in-service disease or injury, the injury or event here contended is exposure to herbicides in Vietnam.  Based upon information obtained from the Veteran's service personnel and treatment records, such exposure to herbicides during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).

With respect to the question of medical nexus, because the Veteran's brain tumor is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. 
§ 3.309(e) (2010), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

This case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed brain tumor and his military service, in particular the presumed exposure to herbicides during service in Vietnam.  These questions must be addressed by an appropriately qualified medical professional.  See Charles, 16 Vet. App. at 370; see also 
38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board finds that there is a medical question presented by this case that is not currently addressed by the evidence of record.  No VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of the current brain tumor to the established in-service herbicide exposure.  Given the presumption of Agent Orange exposure in service, the current diagnosis of a brain tumor, and the Veteran's statements asserting the current disability may be associated with herbicide exposure in service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current brain tumor is causally related to active service.  This evidence must be considered together with all of the appropriately applicable information regarding diseases associated with herbicide exposure.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

Under the circumstances, the Board finds that additional development is warranted in this case.  The Board finds that a medical opinion from an appropriate examiner, informed by consideration of the specific details of the Veteran's case, would be of great assistance in facilitating proper appellate review of this issue.

With regard to right eye disorder, the Veteran has contended that his right eye disorder is due to his brain tumor.  Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  See Shedden, 381 F.3d at 1167.  Because the Board has remanded the inextricably intertwined issue of service connection for a brain tumor, the issue of service connection for a right eye disorder (claimed as due to a brain tumor) must also be remanded for further development.


Accordingly, the issues of service connection for a brain tumor and right eye disorder (claimed as due to brain tumor) are REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's brain tumor.  The examiner should consider the relevant information in the claims file to provide an opinion as to the onset date and etiology of the Veteran's brain tumor.  

The examiner should offer an opinion as to the medical probabilities that such disorder is attributable to the Veteran's military service.  The examiner should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:  

      (a)  What is the likelihood that the Veteran's brain tumor had its onset during his military service?
      
      (b)  What is the likelihood that that the Veteran's brain tumor is related to in-service exposure to herbicides in Vietnam, or to some other incident of service?

In assessing the relative likelihood as to origin and etiology of the brain tumor specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completion of the above development, the claim for service connection for a brain tumor, to include as due to herbicide exposure, should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

3.  If service connection for brain tumor is granted:

The RO/AMC should schedule the Veteran for a VA eye examination to determine the nature and etiology of the Veteran's right eye disorder.

The examiner should offer the following opinion:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right eye disorder is proximately due to or was aggravated by his brain tumor?  The examiner should identify the baseline level of severity of the right eye disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the decreased visual acuity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

4.  After completion of the above development, the claim for service connection for right eye disorder, as secondary to a brain tumor, should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a SSOC, and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


